Citation Nr: 1442188	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for colitis with diverticulitis with right upper quadrant abdominal pain, status post acute in-service gastroenteritis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to June 1969.  Prior Army National Guard service is also indicated.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In relevant part, at the time the RO denied service connection for colitis with diverticulitis with right upper quadrant abdominal pain, status post acute in-service (Korea) gastroenteritis.

The Veteran provided testimony at a hearing at the RO in June 2014; this hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the instant claim seeking service connection for various gastrointestinally-based disorders, for the reasons discussed below, remand is necessary. 

Review of the Veteran's service treatment records shows that acute gastroenteritis was diagnosed in October 1968.  At that time the Veteran was experiencing diarrhea, nausea, left quadrant pain, abdominal cramps and vomiting.  

Post service medical records show findings of non-specific colitis in April 2001.  Diverticulosis of the colon was later diagnosed in February 2006.  




The report of an August 2010 VA examination shows that the examiner found that it was more likely than not that the Veteran's currently-diagnosed gastrointestinal condition (colitis with diverticulosis with right upper quadrant abdominal pain, status post acute gastroenteritis, prolonged, serving in Korea) was service connected.  A contrary VA etiological opinion was provided in November 2011.  As part of the rationale provided in November 2011, it was observed that following the Veteran's in-service acute infectious colitis, which resolved in two weeks, there was no history of a specific gastrointestinal disorder for over 32 years.  The examiner commented that the mild non-specific colitis in 2001, colonic polyp in 2006 and 2011 diverticulosis with episode of acute diverticulitis had no etiological relationship to the in-service episode of acute infectious colitis.  

The Veteran testified in June 2014 that several named physicians had treated him after his 1969 service separation.  These included Dr. "Dan" (or possibly Day) (1970's), Dr. Barlow (early 1980's), Dr. Blalock (early 1970's), Dr. Miller (1980's), Dr. Rosenbaum, Dr. Workentin, Dr. Ryan, and Dr. Peeples.  The Veteran indicated that Dr. Ryan was a gastroenterologist, and the others general practitioners.  He added his current physician was Dr. Sunland.  The Veteran essentially testified that symptoms similar to those experienced in service continued after service.  He also mentioned that he was only treated by private physicians, not from those at VA facilities.  

Post service private medical records associated with the Veteran's claims file seem to only include those related to treatment provided by Dr. Rein; Dr. Warkentin was the referring physician.  This record is dated in February 2006, and concerns colonoscopy findings.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. 

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Here, concerning the instant claim, based on the evidence presented thus far, additional addendum medical opinions -- and possible a new examination -- need be sought before the Board can adjudicate this claim.

As above noted, a VA physician in November 2011, while supplying a diagnosis of infectious colitis, essentially commented that there was no evidence of continuity of care required for the Veteran's gastrointestinal problems since service.  Based upon the variously-named post service private medical providers named by the Veteran at his 2014 hearing, and the fact that these records for the most part are not of record, an effort to obtain these should be undertaken, following which an addendum opinion is needed. 

Essentially, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claim now before the Board for appellate consideration are inadequate.  See Barr, at 311-12; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4).

As concerning the above-mentioned outstanding private records, remand is necessary to seek to obtain these private medical treatment records as they may contain information relevant to the matter at hand.  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2013). 

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should attempt to obtain copies of any outstanding post service private treatment records pertaining to the Veteran's gastrointestinally-based problems dated from June 1969 to the present as detailed above.  

To assist in acquiring these private medical records the Veteran should be provided sufficient copies of VA Form 21-4142 (Authorization and Consent to Release Information).  The Veteran should be requested to supply VA with the address of the providers he named in the course of his June 2014 hearing with the undersigned.  These included Drs. Dan (Day?), Barlow, Blalock, Rosenbaum, Workentin, Ryan, Peeples, Miller and Sunland.  

Efforts to obtain the federal government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records. 



2.  After the development ordered above is completed to the extent possible, the RO/AMC should forward the claim folder to the VA physician who supplied the November 2011 opinion.  If the physician finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the November 2011 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

a.  Determine the current nature and etiology of any gastrointestinally-based disorder(s) found to be present. 

b.  The physician should then render an opinion as to whether any current gastrointestinal disorder is at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)



A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).





5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed service connection issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



